,
                                                                                          09/08/2020
                                                t**         4:1
            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: PR 20-0004


                                       PR 20-0004                         HLED
                                                                         SEP 0 8 2020
IN RE PETITION OF NICHOLE R. LOVRICH                                  F3owen Greenwood
                                                                             reme Court
FOR REINSTATEMENT TO ACTIVE STATUS                                   R c&SAPmorrimr-rp
                                                                   64%
IN THE BAR OF MONTANA



      Nichole R.Lovrich has petitioned this Court for reinstatement to active status in the
State Bar of Montana. Upon review of the petition, we have determined that additional
consideration of Lovrich's circumstances is necessary by the Commission on Character
and Fitness, prior to reinstatement. In the discretion of the Commission, it may conduct a
limited investigation. Therefore,
      IT IS HEREBY ORDERED that Petitioner shall submit to an investigation by the
Commission on Character and Fitness. Petitioner shall comply with the character and
fitness process and timely produce information and documentation as requested by the
Commission. The Commission will investigate Petitioner's character and fitness in
accordance with the Rules ofProcedure ofthe Commission on Character and Fitness. The
Commission will advise the Court whether the Petitioner has been certified, conditionally
certified, or denied certification. If the Commission denies certification, the Commission
will issue written findings of fact, conclusions of law, and a decision pursuant to Section
5(c)(6) of the Rules of Procedure of the Commission on Character and Fitness. If the
Petitioner is certified or conditionally certified by the Commission on Character and
Fitness, the Petitioner shall be admitted to the active practice of law in Montana upon
payment of appropriate dues and fees and penalties to the State Bar of Montana.
      IT IS FURTHER ORDERED that, if admitted, within six months of her admission
to the active practice of law, Petitioner shall submit to the Board of Continuing Legal
Education, P.O. Box 577, Helena, MT 59624, proof of attendance at thirty hours of
approved Continuing Legal Education to be credited to the time she was on inactive status.
      The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
      DATED this         day of September, 2020.



                                                              Chie Justice




                                                      .9-71 /44



                                                                 Justices




                                            2